DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Status of Claims
In the documents filed on 01/18/2022: 
Claim(s) 1, 8-9, 11, 17, and 20 (and by extension its/their dependents) have been amended. 
Claim(s) 2, 6-7, 10, 13-14, 19, 21, and 23 has/have been canceled. 
Claim(s) 1, 3-5, 8-9, 11-12, 15-18, 20, 22, and 24-30 is/are pending in this application.
Claim(s) 1, 3-5, 8-9, 11-12, 15-18, 20, 22, and 24-30 have been rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.


As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Response to Arguments
With respect to claim 9 and the 112 rejection, Applicant’s amendments have successfully overcome the previous 112 rejection and this rejection is withdrawn.
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
With respect to the amended subject matter applicant argued:
With respect to the rejection of Claims 8, 11 and 20, the Official Action recognizes on page 18 of the Official Action that Schnell fails to disclose that the location of an altitude waypoint is changed in response to the respective waypoint being dragged in a vertical and/or horizontal direction. However, the Official Action then cites McCusker for its disclosure relating to dragging a waypoint so as to change the location of the waypoint. 
As now amended, the independent claims do not merely recite the change in location of an altitude waypoint in response to an individual dragging the altitude waypoint, but also a control system changing the location of another altitude waypoint, different than the altitude waypoint that was dragged, to ensure that the waypoints are located such that the aircraft does not exceed its operation capabilities or operational limits in flying therebetween. See, for example, paragraph [0041] and Figures 5B and 5C of the published application. 
Although McCusker does disclose that a user may drag one or more waypoints to new locations in order to change the flight plan McCusker does not teach or suggest that another waypoint, different than a waypoint that was relocated by dragging, is itself relocated by a control system so as to the waypoints are located such that the aircraft does not exceed its operation capabilities or operational limits in flying therebetween, as now recited by the amended independent claims. Instead, the waypoints are only described by McCusker to be relocated in response to dragging by a user. 


.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9, 12, 15-18, and 25-27 rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US 2008/0262664) in view of Deker (US 2014/0365041) and McCusker (US 8,073,578).

With respect to claim 1 Schnell teaches a method of concurrently displaying information about an aircraft on a display device communicatively coupled to a computing device, the method comprising:
displaying, on the display device (Schnell ¶[6]), the information comprising: 
a profile of terrain for a projected flight path of the aircraft (Schnell Fig. 4, 15 element 200 ¶[6, 56]);
guaranteed not safe below red line”);
a second line representing a safety altitude contour line at a second altitude above the profile of terrain (Schnell Fig. 15, element 184 ¶[79-81] ”terrain guaranteed safe above yellow line”), the second altitude at which the safety altitude contour line is above the profile of the terrain being greater than the first altitude at which the minimum altitude contour line is above the profile of the terrain, the second line substantially following the contour of the profile of terrain (Schnell Fig. 15, element 184, 186 ¶[79-81] note: 184 is clearly shown as being above 186).
an icon representing an altitude of the aircraft with respect to the profile of terrain (Schnell Fig. 4, 15 element 402 ¶[56]);
a third line representing a command altitude for the projected flight path (Schnell Fig. 4, element 406, 410 ¶[56]), the third line projecting from the icon, and representing an altitude at which the aircraft has been commanded to fly, wherein the command altitude and the third line representing the command altitude represent a plurality of different altitudes at different locations in advance of the aircraft along the projected flight path so as to be different than the altitude of the aircraft at a current location as represented by the icon the third line representing the command altitude for the projected flight path comprises one or more altitude waypoints (Schnell Fig. 4, element 406, 410 ¶[56]);

changing a location of the one or more altitude waypoints on the displayed third line based on the input (Schnell Fig. 4, element 406, 410 ¶[56]) wherein the waypoint is changed in a vertical direction or a horizontal direction (Schnell Fig. 4, element 406, 410 ¶[56]). 
It is not clear whether or not Schnell teaches controlling a command altitude of the aircraft based on the input. While Schnell definitely intends for the flight path to be the path flown by the aircraft and talks about the command altitude (Schnell ¶[64]) it is not immediately clear that Schnell intends to automatically control the aircraft based off of the flight plan or if the flight plan is only intended to be displayed to a human pilot. Although this would appear to be obvious since MPEP 2144.04.III recognizes that merely automating a manual activity is obvious, assuming arguendo and it is not applicant has been provided with Deker (US 2014/0365041).
Deker teaches a system for an aircraft including a [third] line representing a command altitude for the projected flight path (Deker Fig. 4-7 and 11b ¶[32]), the third line projecting from the icon, and representing an altitude at which the aircraft has been commanded to fly, wherein the command altitude and the third line representing the command altitude represent a plurality of different altitudes at different locations in advance of the aircraft along the projected flight path so as to be different than the altitude of the aircraft at a current location (Deker Fig. 4-7 and 11b ¶[32]) as represented by the icon and controlling a command altitude of the aircraft based on the input (Deker Fig. 4-7 and 11b ¶[32, 39, 65, 206]);

Schnell does not teach:
 receiving an input provided by an individual to move at least one of the one or more altitude waypoints on the third line in the display as a result of the at least one altitude waypoint being dragged in one or more of a vertical direction so as to change an altitude of the respective waypoint or in a horizontal direction so as to change a distance of the respective waypoint in front of the aircraft; 
changing a location of the at least one altitude waypoint on the third line in the display based on the input that drags the at least one altitude waypoint in one or more of the vertical direction or the horizontal direction; 
changing a location of another altitude waypoint, different than the at least one altitude waypoint that was dragged, wherein the location of the another waypoint is changed by a control system to ensure that the aircraft does not exceed operation capabilities or operational limits in flying between the altitude waypoints; and 

McCusker teaches  receiving an input provided by an individual to move at least one of the one or more altitude waypoints on the third line in the display (McCusker Fig. 19, “Final approach path”)as a result of the at least one altitude waypoint being dragged in one or more of a vertical direction so as to change an altitude of the respective waypoint or in a horizontal direction so as to change a distance of the respective waypoint in front of the aircraft (McCusker Fig. 19, Col 7:43-47); 
changing a location of the at least one altitude waypoint on the third line in the display based on the input that drags the at least one altitude waypoint in one or more of the vertical direction or the horizontal direction (McCusker Fig. 19, Col 7:43-47); 
changing a location of another altitude waypoint (McCusker Fig. 17, 21 Col 7:19-59), different than the at least one altitude waypoint that was dragged, wherein the location of the another waypoint is changed by a control system to ensure that the aircraft does not exceed operation capabilities or operational limits in flying between the altitude waypoints (McCusker Fig. 17, 21 Col 7:19-59); 
It is noted that although McCusker does not use the explicit language of “another waypoint, different than a waypoint that was relocated by dragging, is itself relocated by a control system” this feature is in fact taught by McCusker wherein it modifies the flight path in response to the dragging of the first way point (McCusker Fig. 17-21 Col 7:19-59). Although applicant describes the process as “changing the location of another altitude waypoint” what in fact is occurring is an old path and its waypoints are being removed and a new path with new waypoints are created to accommodate for waypoint moved by the pilot. This is exactly what is done by McCusker. As can be best seen in McCusker in Figure 17 and 21, as the flight plan is modified by the one waypoint being moved, several waypoints have their location changed as a result. It is noted that the entirety of any flight path in a broad sense can be considered 
Thus as shown above Schnell teaches a base invention of an aircraft with a display and McCusker teaches changing the location of waypoint along a flight path via dragging them. These two references are analogous to one another because both are drawn to the control of aircraft flight paths. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Schnell to apply the teachings of McCusker because the teaching of changing the location of waypoint along a flight path via dragging them taught by McCusker was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an aircraft with a display taught by Schnell to yield the 

With respect to claim 9 Schnell teaches a non-transitory computer-readable storage medium having stored thereon computer-executable instructions for displaying information about an aircraft, the instructions comprising instructions to concurrently:
display a profile of terrain for a projected flight path of the aircraft (Schnell Fig. 4 ¶[6, 56]);
display an icon representing an altitude of the aircraft with respect to the profile of terrain (Schnell Fig. 4, element 402 ¶[56]); 
 display a first line representing a command altitude for the projected flight path, the command altitude representing an altitude at which the aircraft has been commanded to fly the first line projecting from the icon, (Schnell Fig. 4, element 406, 410 ¶[56]); Furthermore Schnell teaches a line representing “a minimum altitude contour line” (Schnell Fig. 15, element 186 ¶[79-81] ”guaranteed not safe below red line”). 
display a second line indicative of a safe altitude (Schnell Fig. 15, element 184 ¶[79-81] ”terrain guaranteed safe above yellow line”) determined based on an uncertainty of a level of terrain in an area of the projected flight path of the aircraft, the second line substantially following the contour of the profile of the terrain (Schnell Fig. 15, element 184 ¶[79-81] ”terrain guaranteed safe above yellow line”).
display a third line representing a minimum altitude contour line at a first altitude above the profile of terrain (Schnell Fig. 15, element 186 ¶[79-81] ”guaranteed not safe below red line”), the first line substantially following the contour of the profile of terrain, wherein the second line is at a second altitude above the profile of terrain that is greater than the first altitude at which the third line is above the profile of the terrain (Schnell Fig. 15, element 184, 186 ¶[79-81] note: 184 is clearly shown as being above 186); 
wherein the command altitude and the first line representing the command altitude represent a plurality of different altitudes at different locations in advance of the aircraft along the projected flight path (Schnell Fig. 4, element 406, 410 ¶[56]) so as to be different than the altitude of the aircraft at a current location as represented by the icon (Schnell Fig. 4, 15 element 402 ¶[56]);
receive an input indicative of a movement of the first line in the display (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] inherently included in changing the flight plan);
change a location of the first line in the display based on the input (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] inherently included in changing the flight plan);
It is not clear whether or not Schnell teaches controlling a command altitude of the aircraft based on the input. While Schnell definitely intends for the flight path to be the path flown by the aircraft and talks about the command altitude (Schnell ¶[64]) it is not immediately clear that Schnell intends to automatically control the aircraft based off of the flight plan or if the flight plan is only intended to be displayed to a human pilot. Although this would appear to be obvious since MPEP 2144.04.III recognizes that merely automating a manual activity is obvious, assuming arguendo and it is not applicant has been provided with Deker (US 2014/0365041).

Thus as shown above Schnell teaches a base invention of an aircraft with a display and Deker teaches taking a line representing an upcoming flight path and using it to control the altitude of an aircraft. These two references are analogous to one another because both are drawn to the control of aircraft flight paths. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Schnell to apply the teachings of Deker because the teaching of taking a line representing an upcoming flight path and using it to control the altitude of an aircraft taught by Deker was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an aircraft with a display taught by Schnell to yield the advantage of making the system more autonomous and therefore more convenient and the results would have been predictable to one of ordinary skill in the art.
Schnell does not teach:
 receiving an input provided by an individual to move at least one of the one or more altitude waypoints on the third line in the display as a result of the at least one altitude waypoint being dragged in one or more of a vertical direction so as to change an altitude of the respective waypoint or in a horizontal direction so as to change a distance of the respective waypoint in front of the aircraft; 
changing a location of the at least one altitude waypoint on the third line in the display based on the input that drags the at least one altitude waypoint in one or more of the vertical direction or the horizontal direction; 
changing a location of another altitude waypoint, different than the at least one altitude waypoint that was dragged, wherein the location of the another waypoint is changed by a control system to ensure that the aircraft does not exceed operation capabilities or operational limits in flying between the altitude waypoints; and 

McCusker teaches receiving an input provided by an individual to move at least one of the one or more altitude waypoints on the third line in the display (McCusker Fig. 19, “Final approach path”)as a result of the at least one altitude waypoint being dragged in one or more of a vertical direction so as to change an altitude of the respective waypoint or in a horizontal direction so as to change a distance of the respective waypoint in front of the aircraft (McCusker Fig. 19, Col 7:43-47); 
changing a location of the at least one altitude waypoint on the third line in the display based on the input that drags the at least one altitude waypoint in one or more of the vertical direction or the horizontal direction (McCusker Fig. 19, Col 7:43-47); 
changing a location of another altitude waypoint (McCusker Fig. 17, 21 Col 7:19-59), different than the at least one altitude waypoint that was dragged, wherein the location of the another waypoint is changed by a control system to ensure that the aircraft does not exceed operation capabilities or operational limits in flying between the altitude waypoints (McCusker Fig. 17, 21 Col 7:19-59); 
It is noted that although McCusker does not use the explicit language of “another waypoint, different than a waypoint that was relocated by dragging, is itself relocated by a 
Thus as shown above Schnell teaches a base invention of an aircraft with a display and McCusker teaches changing the location of waypoint along a flight path via dragging them. 

With respect to claim 17 Schnell teaches a system for displaying information about an aircraft, the system comprising:
a display (Schnell ¶[6]);
at least one processor (Schnell ¶[24]);
and a memory having instructions stored thereon (Schnell ¶[24] note: memory is inherent within a computer processor), the instructions comprising instructions that, when executed by the at least one processor, cause the system to:
display, on the display, a profile of terrain for a projected flight path of an aircraft (Schnell Fig. 4 ¶[6, 56]);
 display, on the display, a first line representing a minimum altitude contour line at a first attitude above the profile of terrain, the first line substantially following a contour of the profile of terrain (Schnell Fig. 15, element 186 ¶[79-81] ”guaranteed not safe below red line”);
terrain guaranteed safe above yellow line”), the second altitude at which the safety altitude contour line is above the profile of the terrain being greater than the first altitude at which the minimum altitude contour line is above the profile of the terrain, the second line substantially following the contour of the profile of terrain (Schnell Fig. 15, element 184, 186 ¶[79-81] note: 184 is clearly shown as being above 186).
display, on the display, an icon representing an altitude of the aircraft with respect to the profile of terrain (Schnell Fig. 4, element 402 ¶[56]);
display, on the display, a third line representing a command altitude for the projected flight path (Schnell Fig. 4, element 406, 410 ¶[56]), the third line projecting from the icon and representing an altitude at which the aircraft has been commanded to fly, wherein the command altitude and the third line representing the command altitude represent a plurality of different altitudes at different locations in advance of the aircraft along the projected flight path so as to be different than the altitude of the aircraft at a current location as represented by the icon (Schnell Fig. 4, element 406, 410 ¶[56]);
receive an input to move at least a portion of the third line in the display (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] inherently included in changing the flight plan);
change a location of the third line in the display based on the input (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] inherently included in changing the flight plan);
It is not clear whether or not Schnell teaches controlling a command altitude of the aircraft based on the input. While Schnell definitely intends for the flight path to be the path 
Deker teaches a system for an aircraft including a [third] line representing a command altitude for the projected flight path (Deker Fig. 4-7 and 11b ¶[32]), the third line projecting from the icon, and representing an altitude at which the aircraft has been commanded to fly, wherein the command altitude and the third line representing the command altitude represent a plurality of different altitudes at different locations in advance of the aircraft along the projected flight path so as to be different than the altitude of the aircraft at a current location (Deker Fig. 4-7 and 11b ¶[32]) as represented by the icon and controlling a command altitude of the aircraft based on the input (Deker Fig. 4-7 and 11b ¶[32, 39, 65, 206]);
Thus as shown above Schnell teaches a base invention of an aircraft with a display and Deker teaches taking a line representing an upcoming flight path and using it to control the altitude of an aircraft. These two references are analogous to one another because both are drawn to the control of aircraft flight paths. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Schnell to apply the teachings of Deker because the teaching of taking a line representing an upcoming flight path and using it to control the altitude of an aircraft taught by Deker was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art 
Schnell does not teach:
 receiving an input provided by an individual to move at least one of the one or more altitude waypoints on the third line in the display as a result of the at least one altitude waypoint being dragged in one or more of a vertical direction so as to change an altitude of the respective waypoint or in a horizontal direction so as to change a distance of the respective waypoint in front of the aircraft; 
changing a location of the at least one altitude waypoint on the third line in the display based on the input that drags the at least one altitude waypoint in one or more of the vertical direction or the horizontal direction; 
changing a location of another altitude waypoint, different than the at least one altitude waypoint that was dragged, wherein the location of the another waypoint is changed by a control system to ensure that the aircraft does not exceed operation capabilities or operational limits in flying between the altitude waypoints; and 

McCusker teaches receiving an input provided by an individual to move at least one of the one or more altitude waypoints on the third line in the display (McCusker Fig. 19, “Final approach path”)as a result of the at least one altitude waypoint being dragged in one or more of a vertical direction so as to change an altitude of the respective waypoint or in a horizontal direction so as to change a distance of the respective waypoint in front of the aircraft (McCusker Fig. 19, Col 7:43-47); 
changing a location of the at least one altitude waypoint on the third line in the display based on the input that drags the at least one altitude waypoint in one or more of the vertical direction or the horizontal direction (McCusker Fig. 19, Col 7:43-47); 
changing a location of another altitude waypoint (McCusker Fig. 17, 21 Col 7:19-59), different than the at least one altitude waypoint that was dragged, wherein the location of the another waypoint is changed by a control system to ensure that the aircraft does not exceed operation capabilities or operational limits in flying between the altitude waypoints (McCusker Fig. 17, 21 Col 7:19-59); 
It is noted that although McCusker does not use the explicit language of “another waypoint, different than a waypoint that was relocated by dragging, is itself relocated by a control system” this feature is in fact taught by McCusker wherein it modifies the flight path in response to the dragging of the first way point (McCusker Fig. 17-21 Col 7:19-59). Although applicant describes the process as “changing the location of another altitude waypoint” what in fact is occurring is an old path and its waypoints are being removed and a new path with new waypoints are created to accommodate for waypoint moved by the pilot. This is exactly what is done by McCusker. As can be best seen in McCusker in Figure 17 and 21, as the flight plan is modified by the one waypoint being moved, several waypoints have their location changed as a result. It is noted that the entirety of any flight path in a broad sense can be considered composed of an infinite number of waypoints so although McCusker Figure 17 only shows 2 waypoints, there are in fact an infinite number of waypoints along the flight path, for convenience sake, each could be considered to correspond to a different altitude (See McCusker Figure 17). As the flight path is changed from the one shown in McCusker Figure 17 to the one shown in McCusker Figure 21, the locations of the waypoints that would have originally corresponded to a given altitude, have, in a sense, had their locations changed. It is further noted, that this changing of the waypoints, shown by McCusker is in fact identical to 
Thus as shown above Schnell teaches a base invention of an aircraft with a display and McCusker teaches changing the location of waypoint along a flight path via dragging them. These two references are analogous to one another because both are drawn to the control of aircraft flight paths. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Schnell to apply the teachings of McCusker because the teaching of changing the location of waypoint along a flight path via dragging them taught by McCusker was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an aircraft with a display taught by Schnell to yield the advantage of allowing for the ability to easily modify the flight path in real time and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 3 and 12, Schnell as previously modified teaches a method wherein the information further comprises: a numerical command altitude indicator near the third line, the numerical command indicator indicating the command altitude for the projected flight path (Schnell Fig. 4, element 416 ¶[56]) Deker 11a-11b ¶[32]).



With respect to claim 5, Schnell as previously modified teaches a method wherein the information further comprises: a fourth line representing an overall minimum altitude of the aircraft (Schnell Fig. 4, element 412 ¶[56]).

With respect to claim 15, Schnell as previously modified teaches a computer-readable storage medium further comprising: instructions to display a numerical altitude indicator near the second line, the numerical altitude indicator indicating an altitude of the second line at a point along the projected flight path (Schnell Fig. 4, element 416 ¶[56]) Deker 11a-11b ¶[32]).

With respect to claim 16, Schnell as previously modified teaches a computer-readable storage medium further comprising: instructions to display a fourth line representing an overall minimum altitude of the aircraft (Schnell Fig. 4, element 414 ¶[56]).

With respect to claim 18, Schnell as previously modified teaches a computer-readable storage medium wherein the instructions further comprise instructions that, when executed by the at least one processor, cause the system to:

display, on the display, a numerical altitude indicator near the first line, the numerical altitude indicator indicating an altitude of the first line at a point along the projected flight path (Schnell Fig. 4, element 416 ¶[56]) Deker 11a-11b ¶[32]);
and display, on the display, a fourth line representing an overall minimum altitude of the aircraft (Schnell Fig. 4, element 414 ¶[56]).

With respect to claims 25, 26 and 27, Schnell as previously modified teaches a method of 1, wherein the method further comprises: receiving a second input to move the second line up or down; and changing settings of a distance of the safety altitude contour line above the profile of the terrain according to the second input (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] note: it is inherent that the safety line shown in Schnell Fig. 4 must be movable based on the given situation because different types of terrain would require different safety altitudes. Thus the second line would need to be moved to denote these different safety altitudes which in turn would require an input to the system corresponding to the move since there would be no other possible way to move the second line to denote the new safety altitude).

Claims 8, 11, 20, 22 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US 2008/0262664) in view of Deker (US 2014/0365041), and McCusker (US 8,073,578), Kale (US 2009/0319100).

With respect to claim 8, 11 and 20, Schnell as previously modified does not teach wherein: the input that causes the location of the at least one altitude waypoint to be changed comprises the at least one altitude waypoint being dragged in the vertical direction so as to change the altitude of the at least one waypoint. Although this would appear to be obvious in view of the previous cited teaching of McCusker to change the location of the waypoint in the horizontal direction in response to dragging, assuming arguendo that it is not, applicant has been provided with Kale.
Kale teaches wherein: the input that causes the location of the at least one altitude waypoint to be changed comprises the at least one altitude waypoint being dragged in the vertical direction so as to change the altitude of the at least one waypoint (Kale ¶[44]). 
Thus as shown above Schnell teaches a base invention of an aircraft with a display and Kale teaches at least one altitude waypoint being dragged in the vertical direction so as to change the altitude of the at least one waypoint. These two references are analogous to one another because both are drawn to the control of aircraft flight paths. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Schnell to apply the teachings of Kale because the teaching of at least one altitude waypoint being dragged in the vertical direction so as to change the altitude of the at least one waypoint taught by Kale was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an aircraft with a display taught by Schnell to yield the advantage of allowing a pilot to easily change the altitude of a flight plan in addition to changing the 

With respect to claims 22 and 24, Schnell as previously modified teaches wherein the flight path of the aircraft is projected to turn and the profile of terrain indicates the terrain that will be beneath the projected flight path (McCusker Fig. 17, 21 Col 7:19-59). 

Claims 28-30 rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US 2008/0262664) in view of Deker (US 2014/0365041) and McCusker (US 8,073,578) and further in view of Bitar (US 2007/0174005).

With respect to claims 28, 29 and 30 Schnell as previously modified does not teach wherein the instructions, when executed by the at least one processor, further cause the system to display an overall minimum altitude line and an overall safety altitude line, wherein the overall safety altitude line is a horizontal line that remains above the profile of the terrain and the overall minimum altitude line is a horizontal line having a portion at a first distance in front of the aircraft that is above the profile of the terrain and another portion at a second distance in front of the aircraft that is below the profile of the terrain.
Bitar teaches a method, further comprising displaying an overall minimum altitude line (Bitar Fig. 8 element 81-83 ¶[65] note: all these lines read on “an overall minimum altitude line” as claimed by applicant) and an overall safety altitude line (Bitar Fig. 8 ¶[65] “MSAedge”), wherein the overall safety altitude line is a horizontal line that remains above the profile of the 
Thus as shown above Schnell teaches a base invention of an aircraft with a display and Bitar teaches showing a line representing an overall minimum altitude related to flying the aircraft. These two references are analogous to one another because both are drawn to the control of aircraft flight paths. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Schnell to apply the teachings of Bitar because the teaching of showing a line representing an overall minimum altitude related to flying the aircraft taught by Bitar was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an aircraft with a display taught by Schnell to yield the advantage of providing the pilot with more information to make better and safer decisions and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. S. F./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665